DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 31 October 2019 and the Preliminary Amendment filed 21 January 2020. It is noted that this application benefits from Provisional Patent Application Serial No. 62/755,030 filed 2 November 2018. Pursuant to the Preliminary Amendment: Claims 1-3 and 5-8 are amended; Claims 9-11 have been added; Claims 1-11 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[3]	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, claim limitations indicating a “template management module” for managing questionnaire templates”, “a questionnaire management module for managing questionnaires”, “a start risk assessment module for performing a new risk assessment”, and “an assessment viewing module for managing completed risk assessments” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. In particular, “module” absent further explanation is reasonably considered to be a nonce term analogous to “means”. However, a clear indication that the modules are executable code or instructions that are executed by the recited processor would alleviate a need to treat the term/limitations as nonce terms under 35 U.S.C. 112(f). As presented, it is unclear whether these limitations 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


[4]	Claims 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-11 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claim 1 is directed to a method and is reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, claim 1 is determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter 
 
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 is generally directed to a method for determining risk levels associated with vendors as established by the preamble of the “…managing questionnaires…”, “…start or continue a risk assessment…”, “…viewing and managing completed risk assessments…”, “...receiving input specific to a selected risk assessment...”, and “...updating risk assessments information...” Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing a financial institution with an assessment of commercial risk associated with products and services provided by an external vendor to in institution, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., assessing business risks); and commercial or legal interactions (e.g., agreements in the form of contracts and management of business relations) (e.g., vendor agreements and reliance), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…define a rating scale, define one or more scoring formats, and/or define one or more mitigating questions in a questionnaire…”. Respectfully, absent further clarification of the processing steps executed by the recited CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “processor”, “modules”. Claim 1 further indicates, generally, that the claimed method is performed by “causing to display, by a processor...one or more graphical user interfaces...” as designated in the preamble. With respect to these potential additional elements, the claimed “processor” is identified as displaying graphical user interfaces associated with the risk assessment modules and receiving inputs to the modules from a first client. The claimed “modules” is/are identified as 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., questionnaire templates and questionnaires are managed, assessments of started and/or continued, completed assessments are viewed/managed, inputs are received and risk assessments and information are stored) as associated with a respective “processor” or “module”. Beyond the general statement that the method includes displaying GUI’s associated with modules and receiving inputs by a processor and the recited starting, continuing, and managing risk assessments is performed by a module the limitations provide no further clarification with respect to the functions performed by the “processor” and “modules” in producing the claimed result. A recitation of “by a processor” or “by a module”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or constitutes a general unspecified tie to a computing environment. The technology as 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining risk levels associated with vendors using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory (e.g., receiving inputs and retrieving/storing data), transmitting information over a computer network (receiving inputs), and displaying data or information (e.g., interfaces). The claimed determining risk levels associated with vendors benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims 

In reference to the Specification as Published in USPGPUB 2020/0143301, Examiner notes paragraphs [0331]-[0350]]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, 

With respect to the executable routines, the claims specify that the processor is programmed/configured to: display graphical user interfaces associated with the risk assessment modules and receiving inputs to the modules from a first client. The claimed “modules” is/are identified as managing questionnaire templates and questionnaires, starting or continuing a risk assessment, and viewing/managing completed assessments. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., accessing risk assessment information via graphical displays); (2) storing and retrieving information and data from a generic computer memory (e.g., managing templates and questionnaires); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., defining ratings and scoring). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Dependent claims 2-11, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea. In particular, claims 2-8 recite additional inputs and input fields on various GUI’s, but fail to disclose any functions beyond merely displaying an input field via the GUI. Claims 9 and 10 do not recite further candidate technical elements. Claim 11 indicates that a custom data field can be an interface widget having a slider. With respect to this element, merely stating that the interface element is a widget and has a slider fails to convey any underlying programming which would be executed based on the slider/widget inputs. Examiner notes that clarification of programming that is initiated via slider 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[5]	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al. (United States Patent Application Publication No. 2015/0242776).

With respect to claim 1, Wilcox et al. disclose a method for determining risk levels associated with vendors and/or software or service providers, the method comprising the steps of: causing to display, by a processor of an enterprise system, one or more graphical user interfaces (GUIs) associated with one or more risk assessment modules (Wilcox et al.; paragraphs [0045]-[0047] [0060] [0108]; See at least system functionality implemented via dedicated GUI’s and operable modules), the risk assessment modules comprising one or more members selected from the group consisting of: (i) a template management module for managing questionnaire templates (Wilcox et al.; paragraphs [0043] [0068]-[0071] [0075]; See at least minimum sets of questions, multiple choice question sets, and triggered question sets, i.e., templates); (ii) a questionnaire management module for managing questionnaires (Wilcox et al.; paragraphs [0068]-[0071] [0074]-[0075]; See at least transaction risk assessor and aggregator and management, categorization, and scoring of question sets); (iii) a start risk assessment module for performing a new risk assessment (Wilcox et al.; paragraphs [0051] [0074] [0111] [0119]; See at least receiving request to perform new and additional risk assessments for a particular vendor); (iv) a continue risk assessment module for continuing an existing risk assessment (Wilcox et al.; paragraphs [0045] [0076]-[0078]; See at least risk aggregator. See functions including aggregating any new, i.e., continuing, risk assessments for a vendor as submitted. The is reasonably a function to continue a risk assessment for the vendor); and (v) an assessment viewing module for managing completed assessments (Wilcox et al.; paragraphs [0045] [0046] [0083] [0084]; See at least vendor profiles including viewable risk assessments completed for the vendor); receiving, by a processor of an enterprise system, a first input from a first client, the 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


[6]	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (United States Patent Application Publication No. 2015/0242776) in view of Carstens et al. (United States Patent Application Publication No. 2018/0197128).
 With respect to claim 11, while Wilcox et al. disclose a variety of input fields including pulldown menus and data fields, Wilcox et al. fail to specifically disclose a slider bar.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the GUI input features of Wilcox et al. by further including the well-known graphical input of a slider bar to adjust relative weighting of risk elements as taught by Carstens et al.. The instant invention is directed to a system and method of assessing risk associated with a vendor. As Wilcox et at. disclose the use of pulldown menus an input fields in the context of a system and method for assessing risk associated with a vendor and Carstens et al. similarly discloses the utility a slider bar to adjust relative weighting of risk elements in the context of a system and method for assessing risk associated with a vendor, the teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by the simple substitution of one known element for another to obtain the predictable result of providing additional granularity in adjustments of risk and scoring inputs thereby improving the accuracy, visibility, and providing intelligent mining supply chain and vendor risk data (Carstens et al.; paragraphs [0002]).


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nagaraja Rao et al., SYSTEM AND METHOD TO IDENTIFY RISKS AND PROVIDE STRATEGIES TO OVERCOME RISKS, United States Patent Application Publication No. 2017/0109671, paragraphs [0048][0049]: Relevant Teachings: Nagaraja Rao et al. discloses a system and method which includes a risk assessment module which includes a series of GUI’s and further specifies the use of a slider bar for adjusting risk factor weighting. 

Wilcox et al., VENDOR MANAGEMENT SYSTEM and DESIGNATION OF A VENDOR MANAGER, United States Patent Application Publications Nos. 2015/0242775 and 2015/0242778: Relevant Teachings: Wilcox et al, the inventor on the priory reference applied herein discloses additional systems and methods diverted to assessment of vendor risk which provide additional teachings regarding mitigation actions designating an assigned manager to each vendor and development of a quality plan for the vendors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.